Proceeding pursuant to CPDR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of Great Meadow Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this proceeding challenging a determination finding him guilty of violating the prison disciplinary rule which prohibits fighting. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Reyes v Goord, 6 AD3d 781 [2004]).
Mercure, J.P., Crew III, Peters, Spain and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.